Citation Nr: 1633018	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for bilateral hearing loss and found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for headaches.

In October 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a December 2014 decision, the Board reopened and remanded the claim of entitlement to service connection for headaches.  The decision also remanded the issue of entitlement to service connection for bilateral hearing loss.  As will be discussed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a September 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for an acquired psychiatric disorder was also remanded in the December 2014 Board decision.  Upon remand, entitlement to service connection for a psychiatric disorder was granted in a September 2015 rating decision and a 50 percent rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).
The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Bilateral hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post-service year.


CONCLUSION OF LAW

The criteria of entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

By a letter dated March 2010, the Veteran was given notice that satisfies the requirements of the VCAA.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes Social Security Administration (SSA) records, VA and private treatment records, as well as service treatment and personnel records.

Pursuant to the December 2014 Board remand, the Veteran was afforded a VA audiological examination in May 2015 and a VA medical opinion from a Board-certified otolaryngologist in September 2015.  The medical opinion rendered in September 2015 contains sufficient evidence by which to decide the pending matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the September 2015 VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Certain enumerated diseases will be service connected on a presumptive basis if they manifested to a compensable degree within one year after active duty service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  A nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA deems sensorineural hearing loss to be an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Although the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection will be granted for a hearing loss disability where the evidence establishes a nexus between the current hearing loss and a disease or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

In this matter, the Veteran contends that his bilateral hearing loss began during his active military service.  For the reasons set forth below, the Board concludes that service connection is not warranted.

In this case, it is undisputed that the Veteran has been found to have current bilateral hearing impairment for VA compensation purposes.  See, e.g., the VA examination report dated April 2010.

The Veteran's service treatment records (STRs), including the January 1976 separation examination, documented hearing within normal limits, bilaterally.  In-service noise exposure is conceded based on the Veteran's military occupational specialty (MOS) of rifleman during his active duty service.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.

In support of his claim, the Veteran submitted a December 2009 opinion from Dr. S.C., a Board-certified otolaryngologist.  In his letter, Dr. S.C. noted that the Veteran "does have a history of loud noise exposure in the military 30 years ago with really no significant loud noise exposure."  Dr. S.C. then concluded, "[i]n summary, it appears [the Veteran] has tinnitus caused by sensorineural hearing loss most likely from his loud noise exposure."

Prior to the December 2009 letter from Dr. S.C., there is no medical evidence regarding hearing loss, as distinguished from other ear-related complaints, until decades after service.  Thus, there is no competent medical evidence that bilateral sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.

The Veteran was afforded a VA audiology examination in April 2010 at which time the examiner determined it was not likely that the Veteran's hearing loss was a result of his military noise exposure.  The examiner explained, "[e]nlistment audiogram dated June 1973 showed normal hearing in both ears.  Discharge audiogram dated January 1976 shows normal hearing in both ears.  Veteran reports hearing loss was first noticed approximately two years ago."

The Veteran also submitted internet evidence in October 2012, which addressed the effects of certain levels of single noise exposure and the levels of noise exposure from various arms and military equipment.

In a July 2013 VA examination, the Veteran reported difficulty hearing in the left ear, which began 20 years ago.

The Veteran was afforded a VA audiology examination in May 2015 at which time the examiner documented the Veteran's reported history of military noise exposure, which included tanks, helicopters, rifles, machine guns, and anti-tank weapons.  It was further noted that the Veteran had occupational noise exposure while working as a truck driver; recreational noise exposure was denied.

Pursuant to the Board Remand, a VA medical opinion was obtained from a Board-certified otolaryngologist in September 2015.  With respect to the question of nexus, the examiner concluded, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "[a]lthough the Veteran was exposed to various military noise exposure, the discharge audiogram must be considered as valid evidence of the lack of hearing loss at discharge.  The later complaint and onset, post discharge, of tinnitus further substantiates this opinion."  The examiner further noted that he had reviewed the conflicting medical evidence of record, in particular, the December 2009 opinion from Dr. S.C.  The examiner opined, "[a]pparently in 2009 S.C.C., M.D., did not have the Veteran's enlistment and discharge audiograms available as these did not show a sensori[neural] hearing loss at discharge and his opinion was likely based on history only."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

However, a medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

Crucially, the December 2009 positive nexus statement of Dr. S.C. contained essentially no rationale to support the conclusion rendered.  See Nieves-Rodriguez, supra; Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  As such, his conclusion is of little probative value.

As detailed above, the findings of the September 2015 VA examiner were thoroughly explained and fully supported by the evidence of record.  The September 2015 VA medical opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and thoughtful analysis of the Veteran's entire history.  The Board therefore places significant weight on the findings of the September 2015 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed bilateral hearing loss and the Veteran's military service outweighs the medical evidence suggestive of a nexus.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as described in the April 2010 VA examination, there is no clinical evidence of hearing loss for years after the Veteran's military discharge.

The Board has considered the Veteran's assertions that he has had bilateral hearing loss since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet).  However, the Veteran never complained of hearing loss in service and his separation examination was negative for any such report.  Moreover, the Veteran specifically denied hearing loss in November 1976 and December 1979 VA examinations.  The initial mention of hearing loss is in December 2009, over 33 years after his military discharge.  This lengthy period of time without complaint of hearing loss including the specific denial of such on VA examinations is one factor that the Board considers weighing against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Moreover, the later statements indicating continuity of hearing loss symptomatology are inconsistent with the statements made to health care professionals, and the latter are more probative.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  

The Veteran testified at his Board hearing that he first noticed hearing loss in 1975, while on active duty.  However, at his April 2010 VA examination, he reported that he noticed hearing loss only two years prior to the examination.  At the July 2013 VA examination, the Veteran reported the onset of hearing loss in his left ear 20 years prior to the examination, which would be 1993.  Thus, although the Veteran is competent to describe the onset of his hearing loss, his statements in this regard are not reliable as they are internally inconsistent as to the date of onset of his hearing loss.  In addition, the September 2015 VA examiner's specific, reasoned opinion, which was based in part on the Veteran's history, is more persuasive than the Veteran's general lay statements.  Continuity of symptoms since service is not established.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the September 2015 VA medical opinion, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  Accordingly, the preponderance of the evidence is against this service connection claim.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



REMAND

In the December 2014 Remand, the Board determined that the Veteran should be afforded a VA examination with medical opinion to address the etiology of his claimed headaches.  The Remand provided detailed instructions concerning the opinion sought as to the claimed headache disability.

Pursuant to the Remand, the Veteran was afforded a VA examination as to his headaches claim in February 2015.  The VA examiner confirmed a diagnosis of 'migraine including migraine variants.'  The examiner concluded that, "[t]he condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained, "[a]lthough STR's indicate that Veteran was involved in a MVA in 1974, records do not indicate that Veteran complained of headaches until September 1980, six years after accident."  The examiner continued, "[a]dditionally, Veteran has been diagnosed with an acoustic neuroma, which is most likely due to genetics and the main cause of his headaches since the neuroma is on the left side which is where his headaches occur.  Trauma (such as an MVA) is not a risk factor for acoustic neuromas."
Crucially, although the examiner stated that the Veteran did not complaint of headaches until September 1980, the evidence of record documents complaints of headache symptomatology as early as October 1978.  Specifically, an October 1978 VA examination report noted that when the Veteran experiences shoulder and mid-thoracic lumbar pain, which radiates to his neck, "he gets a severe headache at the base of his skull, probably related to muscle spasms of the cervical spine area."  Additionally, in a December 1978 statement, the Veteran's mother reported that the Veteran experiences "severe pains from his spine running into his head."  Then, in a July 1979 letter, Dr. D.P. noted that the Veteran has occipital headaches secondary to left shoulder pain.  Further, in a February 1980 statement, the Veteran indicated that he has "severe headaches all the time."

Thus, the rationale relied upon by the February 2015 VA examiner is inconsistent with the evidence of record and is therefore inadequate.  As such, the AMC did not substantially comply with the Board's prior remand directives.  Therefore, another remand is warranted to obtain an adequate opinion from an appropriately qualified VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Arrange for a physician, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's headaches had their onset in service or are otherwise etiologically-related to service, to include the September 1974 motor vehicle accident.

A complete rationale should be provided.

The examiner is advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion

The examiner is also advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


